DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 2-9, 12, 14-16, and 19 are objected to. Claims 1, 10-11,13, 17-18, and 20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted December 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not appear to include that which is new in the art to which the invention pertains. Independent Claims 1, 18, and 20 relate to a product between an effective linear torsional stiffness and a gear mesh stiffness between the planet gears and the ring gear, not the ratio between the two as stated in the abstract. There is no mention of the product in the abstract. It is noted that the abstract appears to be the same as the parent application of the instant application. Applicant is suggested to amend to abstract to be commensurate with the scope of the invention Applicant intends to claim in the instant application.   
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Pg. 11, Line 20 contains two periods in “900..” Applicant is suggested to remove one period. 
Pg. 23, Lines 1-3 recites values for fan tip loading without units. Applicant is requested to confirm whether units are required or not. See also the related 35 U.S.C. 112(b) rejection of Claim 17 below. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10, 13, and 17, Line 4 of Claim 10 recites “optionally greater than or equal to 3.8”, Line 3 of Claim 13 recites “optionally the planet carrier further comprises”, Line 7 of Claim 17 recites “optionally 0.25 to 0.28”, Line 9 of Claim 17 recites “optionally 0.31 to 0.35”. Rather than being used to indicate potential alternatives, “optionally” appears to be used as a transition to clauses that, if implemented, further limit the preceding limitations. The term “optionally” renders the claims indefinite because it is unclear whether the limitations that follow are required of the claimed invention. 
Furthermore, specifically with respect to Claims 10 and 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 10 and 17 recite the broad recitations “greater than or equal to 0.2”, “0.25 to 0.29”, “0.30 to 0.36”, and the claims also recite “greater than or equal to 3.8”, “0.25 to 0.28”, “0.31 to 0.35” which are the narrower statements of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is advised that if Claim 10 is amended to only remove the limitations following “optionally”, this may result in a statutory double patenting scenario with Claim 9 of U.S. Patent No. 11,359,548 B2. 
Regarding Claim 13, Line 2 recites “ a planet gear”. It is unclear if this is introducing an additional planet gear or referring to one of the plurality of planet gears previously introduced in Claim 1. For purposes of examination, it is believed the claim refers to one of plurality previously introduced. 
Regarding Claim 17, Lines 8-9 define “a fan tip loading defined as dH/Utip2” without units. Lacking appropriate units results in the recited values being indefinite. As best understood, plain enthalpy is in units of energy, which consists of [mass][distance]2/[time]2. This at least accounts for the [distance]2/[time]2 present in the denominator by Utip2. How does dH being the “enthalpy rise across the fan” cancel out the remaining units? If this rejection is made in error, Applicant may overcome this rejection by explaining the derivation of dH (enthalpy rise across the fan) and how the units of dH result in only being [distance]2/[time]2. 
Claim 11 is subsequently rejected for its dependency upon a previously rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 11,359,548 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in at least one aspect.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 11,359,548,B2 in view of Eckett et al. (US 2018/0030926 A1), hereinafter Eckett. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims are broader in at least one aspect and also recite additional features not claimed in the patent claim.
Instant Application
US 11,359,548 B2
1. A gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the planet carrier having an effective linear torsional stiffness and the gearbox having a gear mesh stiffness between the planet gears and the ring gear, and wherein: the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0 x 1018 N2m-2.
1. A gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising a sun gear, a
plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the planet carrier having an effective linear torsional stiffness and
the gearbox having a gear mesh stiffness between the planet gears and the ring gear, and wherein: a carrier to ring mesh ratio of:
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                t
                                                                h
                                                                e
                                                                 
                                                                e
                                                                f
                                                                f
                                                                e
                                                                c
                                                                t
                                                                i
                                                                v
                                                                e
                                                                 
                                                                l
                                                                i
                                                                n
                                                                e
                                                                a
                                                                r
                                                                 
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                t
                                                                o
                                                                r
                                                                s
                                                                i
                                                                o
                                                                n
                                                                a
                                                                l
                                                                 
                                                                s
                                                                t
                                                                i
                                                                f
                                                                f
                                                                n
                                                                e
                                                                s
                                                                s
                                                                 
                                                                o
                                                                f
                                                                 
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                t
                                                                h
                                                                e
                                                                 
                                                                p
                                                                l
                                                                a
                                                                n
                                                                e
                                                                t
                                                                 
                                                                c
                                                                a
                                                                r
                                                                r
                                                                i
                                                                e
                                                                r
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                g
                                                                e
                                                                a
                                                                r
                                                                 
                                                                m
                                                                e
                                                                s
                                                                h
                                                                 
                                                                s
                                                                t
                                                                i
                                                                f
                                                                f
                                                                n
                                                                e
                                                                s
                                                                s
                                                                 
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                b
                                                                e
                                                                t
                                                                w
                                                                e
                                                                e
                                                                n
                                                                 
                                                                t
                                                                h
                                                                e
                                                                 
                                                                p
                                                                l
                                                                a
                                                                n
                                                                e
                                                                t
                                                                 
                                                                g
                                                                e
                                                                a
                                                                r
                                                                s
                                                                 
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                a
                                                                n
                                                                d
                                                                 
                                                                t
                                                                h
                                                                e
                                                                 
                                                                r
                                                                i
                                                                n
                                                                g
                                                                 
                                                                g
                                                                e
                                                                a
                                                                r
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
is greater than or equal to 0.2.
9. The gas turbine engine of claim 1, wherein the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0 x 1018N2m-2.
18. A method of operation of a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the planet carrier having an effective linear torsional stiffness and the gearbox having a gear mesh stiffness between the planet gears and the ring gear, and wherein: the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0 x 1018 N2m-2 the method comprising operating the gas turbine engine to provide propulsion under cruise conditions.

20. A propulsor for an aircraft comprising: a fan comprising a plurality of fan blades; a gearbox; and a power unit for driving the fan via the gearbox; wherein the gearbox is an epicyclic gearbox arranged to receive an input from a core shaft driven by the power unit and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and comprises a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the planet carrier having an effective linear torsional stiffness and the gearbox having a gear mesh stiffness between the planet gears and the ring gear, and wherein: the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0 x 1018 N2m-2.


Regarding Claim 1, Claim 1 of the instant application is broader than Claim 9 of the ‘548 patent in that the claim does not contain the aspect of the carrier to ring mesh ratio. Thus, it is apparent the more specific Claim 9 of the ‘548 patent encompasses Claim 1 of the instant application. Following the rationale of In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
Regarding Claim 18, Claim 18 of the instant application is broader than Claim 9 of the ‘548 patent in that the claim does not contain the aspect of the carrier to ring mesh ratio. Thus, it is apparent the more specific Claim 9 of the ‘548 patent encompasses the gas turbine engine Claim 18 of the instant application. Following the rationale of In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
Regarding the narrower aspect of Claim 18 being a method of operating the gas turbine engine, the method comprising operating the gas turbine engine to provide propulsion under cruise conditions, operating a gas turbine engine in such a fashion would have been obvious in view of Eckett. Eckett exemplifies that in the context of aircrafts, gas turbines are usable as a means to provide propulsion in a propulsion system [0053]. Eckett also exemplifies that gas turbines of propulsion systems continue to provide propulsion under cruise conditions [0113]. Thus, while Claim 9 of the ‘548 patent is silent regarding the purpose of the gas turbine engine in an aircraft, Eckett exemplifies that it is well known to operate gas turbine engines, resulting in a method of operation, in propulsion systems of aircrafts such that the turbine provides propulsion under conditions, including cruise conditions. It would have been obvious to one of ordinary skill in the art to modify Claim 9 of the ‘548 patent such that the apparatus has a method of operation, the method comprising operating the gas turbine engine to provide propulsion under cruise conditions as evidenced by Eckett, to provide the benefit of giving a known use to the turbine and allowing the gas turbine engine to supply propulsion to the aircraft.
Regarding Claim 20, Claim 20 of the instant application is broader than Claim 9 of the ‘548 patent in that the claim does not contain the aspect of the carrier to ring mesh ratio. Claim 20 also claims a “propulsor” rather than a “gas turbine engine” and a “power unit for driving the fan” rather than an “engine core”. However, a “propulsor” is seen as a broader recitation of a “gas turbine engine”, since a gas turbine engine is considered a type of propulsor. The “power unit” is also seen as a broader recitation of turbine-compressor of the “engine core” with the fan “upstream of the engine core”, since the turbine-compressor engine core is considered a type of power unit. Note Claim 20 requires the gearbox receiving input from a core shaft driven by the power unit, while Claim 1 of the ‘548 patent has a core shaft connecting the turbine to the compressor of the engine core, the gearbox receiving input from the core shaft. Thus, it is apparent the more specific Claim 9 of the ‘548 patent encompasses Claim 20 of the instant application. Following the rationale of In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Allowable Subject Matter
Assuming resolution of the double patenting rejections, Claims 1-9, 12, 14-16, and 18-20 are allowed.
Claims 10-11, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 1, 18, and 20, no prior art of record has been found containing a gas turbine engine for an aircraft comprising an engine core, a fan, a gearbox, wherein the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0x1018N2m-2, in combination with all the structure of the preceding limitations, as claimed. Similarly, the prior art of record does not disclose a method of operating such a gas turbine engine to provide propulsion under cruise conditions. Similarly, the prior art of record does not disclose a propulsor for an aircraft comprising a fan, a gearbox, a power unit, and the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the planet gears and the ring gear is greater than or equal to 5.0x1018N2m-2, in combination with all the structure of the preceding limitations, as claimed. 
“How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model”, hereinafter Saomi, cited in the IDS filed December 30, 2021, describes the importance of optimizing mesh stiffness. However, Saomi does not contemplate the optimization of the product between the mesh stiffness and the effective linear torsional stiffness as claimed. Pg. 13, Line 21 – Pg. 14, Line 5 of the Specification filed December 07, 2021 describes how having the effective linear torsional stiffness and gear mesh stiffness at an appropriate ratio results in optimum gearbox performance. The product is a way of representing the ratio between the two. Thus, the values do not appear to be simply a matter of design choice. 
“Model Analyses of Herringbone Planetary Gear Train with Journal Bearings”, hereinafter Bu, cited in the IDS filed December 30, 2021, contains a table (Table I) with exemplary values of gear mesh stiffness and torsional stiffness. However, Pg. 103 of Bu notes these values to be for a model in a marine application. There is no evidence that the same values would be obvious in the context of a gas turbine/propulsor of an aircraft, which is of different environment, resulting in different loadings being present. 
Claims 2-17 and 19 subsequently depend upon Claims 1 and 18 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745